Exhibit 10.46

AMENDMENT NO. 3 TO Amended and Restated Lease

This AMENDMENT NO. 3 TO LEASE (this “Amendment”) is made this 27th day of June,
2017 (the “Effective Date”), by and between 520 Pike Street, Inc., a Delaware
corporation (“Landlord”), and Marchex, Inc., a Delaware corporation (“Tenant”).

 

RECITALS:

A.  Landlord and Tenant are parties to that certain Amended and Restated Lease
dated June 4, 2009, as amended by that certain Amendment No. 1 to Amended and
Restated Lease dated September 18, 2009, and as amended by that certain
Amendment No. 2 to Office Lease dated December 2, 2010 (collectively, the
“Lease”).  Pursuant to the Lease, Landlord has leased to Tenant Suites 1800,
1900, 2000, 2150 and 2050 (the “Original Premises”) located on the respective
floors of the building commonly known as the 520 Pike Tower located at 520 Pike
Street, Seattle, Washington (the “Building”).  The Building is situated on the
land more particularly described in Exhibit A-1 attached hereto, and the
Premises, after the Surrendered Premises (hereinafter defined) is removed from
the Original Premises pursuant to this Amendment, are depicted in Exhibit A-2
attached hereto.  Capitalized terms used in this Amendment, but not defined
herein, shall have the meanings ascribed to them in the Lease.

B.  The Lease by its terms shall expire on March 31, 2018 (“Prior Termination
Date”).

C.The parties desire to surrender a portion of the Original Premises and to
extend the term of the Lease, all on the following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

1.Extension.  The term of the Lease is hereby extended for a period of eighty
four (84) months and shall expire on March 31, 2025 (the “Extended Termination
Date”), unless sooner terminated in accordance with the terms of the
Lease.  That portion of the term of the Lease commencing on the day immediately
following the Prior Termination Date (the “Extension Date”) and ending on the
Extended Termination Date is sometimes referred to herein as the “Extended
Term”.

2.Reduction of the Premises.  As of September 1, 2017 (the “Surrender Date”),
the Premises and the Agreed Area of the Premises shall be reduced to 36,091
rentable square feet, comprised of Suites 1900 and 2000, by the surrender of
Suite 1800 comprising approximately 17,302 rentable square feet, and Suite 2150
comprising approximately 9,392 rentable square feet (collectively, the
“Surrendered Premises”).  Landlord shall incorporate Suite 2050 into Suite 2000,
and any and all references to Suite 2050 in the Lease are hereby deleted from
the Lease.  Tenant shall surrender to Landlord the Surrendered Premises in the
condition required by the Lease on or before the Surrender Date, provided
however, that if needed, Tenant shall have until no later than September 15,
2017 to remove Tenant's server equipment from the 18th floor.  Tenant
acknowledges that any equipment remaining on the 18th floor after such date
shall be treated like other personal property of Tenant that is left within the
premises after the expiration or sooner termination of the Lease.

3.Fixed Rent.  As of the Surrender Date, Tenant shall pay to Landlord Fixed Rent
for the Premises, as amended hereby, pursuant to the following schedule:

 

Period

Annual Rental Rate Per RSF

Annual
Fixed Rent

Monthly
Fixed Rent

September 1, 2017 – March 31, 2018

--

$1,150,212.00*

$95,851.00

April 1, 2018 – March 31, 2019

$40.00

$1,443,640.00

$120,303.33

April 1, 2019 – March 31, 2020

$41.20

$1,486,949.20

$123,912.43

April 1, 2020 – March 31, 2021

$42.44

$1,531,557.68

$127,629.81

April 1, 2021 – March 31, 2022

$43.71

$1,577,504.41

$131,458.70

April 1, 2022 – March 31, 2023

$45.02

$1,624,829.54

$135,402.46

April 1, 2023 – March 31, 2024

$46.37

$1,673,574.42

$139,464.54

April 1, 2024 – March 31, 2025

$47.76

$1,723,781.66

$143,648.47

*Based upon a 12-month calendar year.


All such Rent shall be payable by Tenant in accordance with the terms of the
Lease.

1

 

--------------------------------------------------------------------------------

4.Tenant’s Share.  For the period commencing on the Surrender Date and ending on
the Extended Termination Date, Tenant’s Share is 9.0950%, based on the ratio of
the Agreed Area of the Premises, which is amended to be 36,091 rentable square
feet, to the Agreed Area of the Building, which is hereby amended to be 396,821
rentable square feet.

5.Taxes and Operating Expenses.  For the period commencing on the Extension Date
and ending on the Extended Termination Date, Tenant shall pay Tenant’s Tax
Payment and Tenant’s Operating Payment in accordance with the Lease, as amended
hereby, except that the Base Year for the computation of Base Taxes and Base
Operating Expenses shall be calendar year 2018.  

6.  Condition of Premises; Landlord’s Contribution.  Except as provided
otherwise in Exhibit B, Tenant accepts Premises in their “AS IS” condition, and
Landlord has no obligation to perform any work, supply any materials, incur any
expense or make any alterations or improvements to prepare the Premises for
Tenant’s occupancy.  Landlord shall pay a sum of Nine Hundred Two Thousand Two
Hundred Seventy Five and No/100 Dollars ($902,275.00)  (“Landlord’s
Contribution”) toward the cost of further alterations to the Premises (“Initial
Installations”), all as more specifically provided in the Work Letter attached
to this Amendment as Exhibit B (“Work Letter”).  Landlord and Tenant acknowledge
and agree that any work letter attached to the Lease is of no further force and
effect and that the Work Letter attached hereto shall apply to the construction
of any tenant improvements to the Premises desired to be made by Tenant during
the one (1) year period ending on the first anniversary of the Extension Date,
provided however, that if Tenant has not used the entire Landlord’s Contribution
for the completion of the Initial Installments on or before such date, Tenant
may elect to apply an amount not exceeding One Hundred Eighty Thousand Four
Hundred Fifty Five and No/100 dollars ($180,455.00) of the remaining Landlord’s
Contribution as a credit against Fixed Rent and any other payment obligations
under the Lease.  

 

7.Letter of Credit.  Effective as of the Extension Date, Article 27, “Security
Deposit” is deleted, and the following provision, Article 27, “Letter of
Credit,” is substituted therefor.  The parties acknowledge that Landlord is in
possession of a Security Deposit in the amount of $143,729.21, which amount, or
any remaining portion thereof, shall be returned to Tenant or before the
Extension Date, provided however, that Tenant is not in default under the Lease.

Article 27. Letter of Credit

27.1Form of Letter of Credit; Letter of Credit Amount.  Tenant shall deliver to
Landlord, as protection for the full and faithful performance by Tenant of all
of its obligations under this Lease and for all losses and damages Landlord may
suffer as a result of any breach or default by Tenant under this Lease, an
irrevocable and unconditional negotiable standby letter of credit (the “Letter
of Credit”), in the form attached hereto as Exhibit C and containing the terms
required herein, payable in the City of Seattle, Washington, running in favor of
Landlord and issued by a solvent, nationally recognized bank with a long term
rating of BBB or higher, under the supervision of the Superintendent of Banks of
the State of Washington, or a national banking association, in the amount of
Five Hundred Seventy Four Thousand Five Hundred Ninety Three and 88/100
($574,593.88) (the “Letter of Credit Amount”).  The Letter of Credit shall (i)
be “callable” at sight, irrevocable and unconditional, (ii) be maintained in
effect, whether through renewal or extension, for the period from the
Commencement Date and continuing until the date (the “LC Expiration Date”) that
is one hundred twenty (120) days after the Expiration Date, and Tenant shall
deliver a new Letter of Credit or certificate of renewal or extension to
Landlord at least ninety (90) days prior to the expiration of the Letter of
Credit then held by Landlord, without any action whatsoever on the part of
Landlord, (iii) be fully assignable by Landlord, its successors and assigns,
(iv) permit partial draws and multiple presentations and drawings, and (v) be
otherwise subject to the Uniform Customs and Practices for Documentary Credits
(1993 Revision) International Chamber of Commerce Publication #500.  The form
and terms of the Letter of Credit and the bank issuing the same (the “Bank”)
shall be acceptable to Landlord, in Landlord’s reasonable discretion.  Landlord,
or its then managing agent, shall have the right to draw down an amount up to
the face amount of the Letter of Credit if any of the following shall have
occurred or be applicable:  (1) such amount is due to Landlord under the terms
and conditions of this Lease as a result of an uncured Tenant default, or (2)
Tenant has filed a voluntary petition under the U. S. Bankruptcy Code or any
state bankruptcy code (collectively, “Bankruptcy Code”), or (3) an involuntary
petition has been filed against Tenant under the Bankruptcy Code, or (4) the
Bank has notified Landlord that the Letter of Credit will not be renewed or
extended through the LC Expiration Date.  The Letter of Credit will be honored
by the Bank regardless of whether Tenant disputes Landlord’s right to draw upon
the Letter of Credit.

27.2Transfer of Letter of Credit by Landlord.  The Letter of Credit shall also
provide that Landlord, its successors and assigns, may, at any time and without
notice to Tenant and without first obtaining Tenant’s consent thereto, transfer
(one or more times) all of its interest in and to the Letter of Credit by
amendment thereto to another party, person or entity, regardless of whether or
not such transfer is separate from or as a part of the assignment that acquires
Landlord’s interest in the Property and the Lease.  In the event of such
transfer of Landlord’s interest in the Building and the Lease, Landlord shall
transfer the Letter of Credit, in whole, to the transferee and thereupon
Landlord shall, without any further agreement between the parties, be released
by Tenant from all liability therefor, and it is

2

 

--------------------------------------------------------------------------------

agreed that the provisions hereof shall apply to every transfer or assignment of
the whole of said Letter of Credit to a new landlord.  In connection with any
such transfer of the Letter of Credit by Landlord, Tenant shall, at Landlord’s
sole cost and expense, execute and submit to the Bank such applications,
documents and instruments as may be necessary to effectuate such transfer, and
Landlord shall be responsible for paying the Bank’s transfer and processing fees
in connection therewith.

27.3Maintenance of Letter of Credit by Tenant.  If, as a result of any drawing
by Landlord on the Letter of Credit, the amount of the Letter of Credit shall be
less than the Letter of Credit Amount, Tenant shall, within twenty (20) days
thereafter, provide Landlord with additional letter(s) of credit in an amount
equal to the deficiency, and any such additional letter(s) of credit shall
comply with all of the provisions of this Article 27, and if Tenant fails to
comply with the foregoing, notwithstanding anything to the contrary contained in
Section 15.1 of this Lease, the same shall constitute an incurable Event of
Default by Tenant.  Tenant further covenants and warrants that it will neither
assign nor encumber the Letter of Credit or any part thereof and that neither
Landlord nor its successors or assigns will be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance.  Without limiting
the generality of the foregoing, if the Letter of Credit expires earlier than
the LC Expiration Date, Landlord will accept a renewal or replacement thereof
(such renewal letter of credit to be in effect and delivered to Landlord, as
applicable, not later than ninety (90) days prior to the expiration of the
Letter of Credit), which shall be irrevocable and automatically renewable as
above provided through the LC Expiration Date upon the same terms as the
expiring Letter of Credit or such other terms as may be acceptable to Landlord
in its reasonable discretion.  However, if the Letter of Credit is not timely
renewed, or if Tenant fails to maintain the Letter of Credit in the amount and
in accordance with the terms set forth in this Article 27, Landlord shall have
the right to present the Letter of Credit to the Bank in accordance with the
terms of this Article 27, and the proceeds of the Letter of Credit may be
applied by Landlord against any Rent payable by Tenant under this Lease that is
not paid when due and/or to pay for all losses and damages that Landlord has
suffered as an Event of Default by Tenant under this Lease.  Any unused proceeds
shall constitute the property of Landlord and need not be segregated from
Landlord’s other assets.  Landlord agrees to pay to Tenant within thirty (30)
days after the LC Expiration Date the amount of any proceeds of the Letter of
Credit received by Landlord and not applied against any Rent payable by Tenant
under this Lease that was not paid when due or used to pay for any losses and/or
damages suffered by Landlord as a result of an  Event of Default by Tenant under
this Lease; provided, however, that if prior to the LC Expiration Date a
voluntary petition is filed by Tenant, or an involuntary petition is filed
against Tenant by any of Tenant’s creditors, under the Bankruptcy Code, then
Landlord shall not be obligated to make such payment in the amount of the unused
Letter of Credit proceeds until either all preference issues relating to
payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed.

27.4Landlord’s Right to Draw Upon Letter of Credit.  Tenant hereby acknowledges
and agrees that Landlord is entering into this Lease (and any amendments
thereto) in material reliance upon the ability of Landlord to draw upon the
Letter of Credit upon the occurrence of an Event of Default on the part of
Tenant under this Lease.  If Tenant shall breach any provision of this Lease or
otherwise be in default hereunder beyond applicable notice and cure periods,
Landlord may, but without obligation to do so, and without notice to Tenant,
draw upon the Letter of Credit, in part or in whole, to cure any breach or
default of Tenant and/or to compensate Landlord for any and all actual damages
of any kind or nature sustained resulting from an Event of Default by
Tenant.  The use, application or retention of the Letter of Credit, or any
portion thereof, by Landlord shall not prevent Landlord from exercising any
other right or remedy provided by this Lease or by any applicable law, it being
intended that Landlord shall not first be required to proceed against the Letter
of Credit, and shall not operate as a limitation on any recovery to which
Landlord may otherwise be entitled.  Tenant agrees not to interfere in any way
with payment to Landlord of the proceeds of the Letter of Credit, either prior
to or following a “draw” by Landlord of any portion of the Letter of Credit,
regardless of whether any dispute exists between Tenant and Landlord as to
Landlord’s right to draw upon the Letter of Credit.  No condition or term of
this Lease shall be deemed to render the Letter of Credit conditional to justify
the issuer of the Letter of Credit in failing to honor a drawing upon such
Letter of Credit in a timely manner.  Tenant agrees and acknowledges that (a)
the Letter of Credit constitutes a separate and independent contract between
Landlord and the Bank, (b) Tenant is not a third party beneficiary of such
contract, (c) Tenant has no property interest whatsoever in the Letter of Credit
or the proceeds thereof, and (d) in the event Tenant becomes a debtor under any
chapter of the Bankruptcy Code, neither Tenant, any trustee, nor Tenant’s
bankruptcy estate shall have any right to restrict or limit Landlord’s claim
and/or rights to the Letter of Credit and/or the proceeds thereof by application
of Section 502(b)(6) of the U. S. Bankruptcy Code or otherwise.

27.5Letter of Credit Not a Security Deposit.  Landlord and Tenant acknowledge
and agree that in no event or circumstance shall the Letter of Credit or any
renewal thereof or any proceeds thereof be (i) deemed to be or treated as a
“security deposit” under Washington law.  The parties hereto (A) recite that the
Letter of Credit is not intended to serve as a security deposit and any
provisions of Washington law applicable to security deposits in the commercial

3

 

--------------------------------------------------------------------------------

context (“Security Deposit Laws”) shall have no applicability or relevancy
thereto and (B) waive any and all rights, duties and obligations either party
may now or, in the future, will have relating to or arising from the Security
Deposit Laws.

27.6Reduction of the Letter of Credit Amount.  Provided that Tenant is not and
has not been in default at any time under this Lease following expiration of
applicable cure periods prior to the following dates, the Letter of Credit
Amount shall be reduced by the amount of $100,000.00 on each anniversary of the
Extension Date.  Landlord shall use commercially reasonable efforts to assist
Tenant in amending or replacing the Letter of Credit to reflect any such
reductions. In the event that Tenant fails to cure within the applicable cure
period any default concerning the payment of Rent or any other payment
obligation under this Lease, Landlord may elect to increase the Letter of Credit
Amount to the original amount set forth in this Article 27, in which case Tenant
shall, within ten (10) business days of demand, provide Landlord with additional
letter(s) of credit in an amount equal to the deficiency  for the remainder of
the Term, and there will be no further reductions of the Letter of Credit
Amount. If Tenant fails to comply with the foregoing, notwithstanding anything
to the contrary contained in Section 15.1 of this Lease, the same shall
constitute an incurable Event of Default by Tenant.

8.Option to Terminate.  Effective as of the Surrender Date, Article 29, Option
to Terminate, is hereby deleted in its entirety and the following is substituted
therefor:

 

Tenant shall have the right, at its option, to terminate this Lease as of March
31, 2023 (the “Termination Date”) by giving Landlord notice to such effect (the
"Termination Notice") not less than six (6) months before the Termination Date
and paying the Termination Payment to Landlord on or before the Termination
Date.  The Termination Payment shall be $670,984.38.  This option to terminate
shall not be available to a subtenant of all or a portion of the Premises or an
assignee (other than a Permitted Assignee, a Related Entity or a person or
entity who acquired Tenant’s interest in this Amended and Restated Lease in a
transaction approved by Landlord) unless otherwise agreed in writing by
Landlord.  Except as provided in the preceding sentence, this option is intended
to be personal to the specific Tenant entity named in the Lease.

 

9.Parking.  Effective as of the Surrender Date, Section 30.1 is hereby deleted
in its entirety and the following is substituted therefor:

 

Section 30.1Parking.  Tenant shall have the right to use one (1) parking stall
in the parking garage of the Building per each 1,450 rentable square feet of
space in the Premises from time to time.  All such parking stalls shall be on a
non-exclusive and unreserved basis.  Based on 36,091 rentable square feet of
space in the Premises, Tenant shall have the right to use twenty five (25)
parking stalls in the parking garage of the Building.  Tenant shall pay
Landlord’s current rates from time to time during the Term for such parking
stalls.  Landlord’s current rate for each such parking stall is $335.00 per
month, or the amount then in effect.

11.Option to Extend.  Article 31, Special Provision as to Suite 2050, is hereby
terminated and deleted from the Lease.

 

12.Option to Expand.  If Tenant requires additional space during the Extended
Term, Tenant shall give Landlord not less than three (3) months prior notice to
such effect (the “Expansion Notice”).  If contiguous space on the 21st Floor of
the Building (the “Expansion Space”) is then vacant and available for lease or
will be vacant and available for lease at the time the term as to such
additional space would commence, then Landlord shall give Tenant notice of the
availability of the Expansion Space (the “Offer Notice”) and the terms
(including rent, tenant improvement allowance, if any, and any other concessions
Landlord is then offering prospective tenants for similar lease terms) on which
Landlord is willing to lease the Expansion Space to Tenant for a term which
expires on the Extended Termination Date which in no event shall be less than
thirty-six (36) months.  If there will be less than thirty-six (36) months
remaining in the Extended Term for the Expansion Space the Option to Expand
shall be void.  The commencement date as to the Expansion Space shall be three
(3) months after Tenant gives the Expansion Notice to Landlord or after Landlord
delivers the Expansion Space to Tenant, whichever is later.  To exercise its
expansion right, Tenant must within ten (10) days after receipt of the Offer
Notice give Landlord notice of its acceptance of Landlord’s offer to lease the
Expansion Space to Tenant (the “Acceptance Notice”).  If Tenant gives the
Acceptance Notice to Landlord within such ten (10) day period, then the
Expansion Space shall be added to the Premises as of the commencement date as to
the Expansion Space, the Fixed Rent shall be increased by an amount equal to the
rent for the Expansion Space set forth in the Offer Notice, and Tenant’s Share
shall be appropriately adjusted.  Landlord shall deliver possession of the
Expansion Space to Tenant in its “AS IS” condition.  

 

If at the time Tenant gives Landlord an Expansion Notice Landlord is engaged in
ongoing negotiations with one or more prospective tenants to lease all or any
part of the Expansion Space, then Landlord shall give notice to such effect to
Tenant and Tenant may elect to either: (a) give Landlord a period of ninety (90)
days from the date Tenant gives Landlord such Expansion Notice to complete such
negotiations, or (b) if Landlord has made a Letter of Intent to one or more
prospective tenants for space that includes all or any part of the Expansion
Space (the “Third Party Premises”) and sets forth the term, rental rate, tenant
improvements or tenant

4

 

--------------------------------------------------------------------------------

improvement allowance and other material economic terms of the proposed lease
(the “Third Party Terms), then Tenant may elect to lease the Third Party
Premises on the Third Party Terms by giving notice to such effect (the “Third
Party Terms Acceptance Notice”) within two (2) business days of the date on
which Landlord gives notice of the Third Party Terms to Tenant.  If Landlord has
made a Letter of Intent to more than one such prospective tenant, then Landlord
may select the Third Party Terms most favorable to Landlord as determined by
Landlord in its sole discretion, and such Third Party Terms shall be set forth
in Landlord’s notice of the Third Party Terms to Tenant.  Tenant acknowledges
that the term as to the Third Party Premises may extend beyond the Expiration
Date and that the Third Party Premises may include space in addition to the
Expansion Space, and in which case Tenant shall be required to lease the entire
Third Party Premises that includes space in addition to the Expansion Space.  If
such negotiations do not result in a fully executed lease with one of such
prospective tenants within such ninety (90) day period, then the Expansion
Notice shall become effective in accordance with its original terms, except that
the Expansion Space Commencement Date set forth in the Expansion Notice shall be
postponed by ninety (90) days.

 

Landlord shall have the unrestricted right to lease all space on the 21st Floor
of the Building unless and until Tenant gives Landlord an Expansion Notice at
which time Landlord shall cease further efforts to lease the Expansion Space
described in the Expansion Notice, except as otherwise provided in this Section.

 

13.  Brokers.  Landlord has retained Jones Lang LaSalle Americas, Inc.
(“Landlord’s Agent”) as leasing agent in connection with this Amendment and
Landlord will be solely responsible for any fee that may be payable to
Landlord’s Agent.  Tenant has retained Kidder Mathews (“Tenant’s Broker”) as its
agent in connection with this Amendment.  Landlord agrees to pay a commission to
Tenant’s Broker pursuant to a separate agreement, provided however, that
Landlord shall have no obligation to pay Tenant’s Broker for the final two (2)
years of the Extended Term unless and until Tenant’s right to sooner terminate
this Lease pursuant to Article 29 of the Lease, as amended hereby, has
expired.  Each of Landlord and Tenant represents and warrants to the other that
neither it nor its agents have dealt with any broker in connection with this
Amendment other than Landlord’s Agent and Tenant’s Broker.  Each of Landlord and
Tenant shall indemnify and hold the other party harmless from and against any
and all losses which the indemnified party may incur by reason of any claim of
or liability to any broker, finder or like agent (other than Landlord’s Agent
and Tenant’s Broker) arising out of any dealings claimed to have occurred
between the indemnifying party and the claimant in connection with this
Amendment, and/or the above representation being false.

 

14.No Other Modifications.  Except as expressly amended herein, all of the terms
and provisions of the Lease shall remain unmodified and in full force and
effect.  There are no other promises, agreements, conditions, understandings,
inducements, warranties or representations, written, express or implied, between
the parties or their employees or agents with respect to this Amendment other
than as set forth herein; and no prior agreements, understandings or
representations pertaining to any matters shall be effective for any purpose.

 

[The remainder of this page is left intentionally blank.]


5

 

--------------------------------------------------------------------------------

DATED the date and year first above written.

 

LANDLORD:

 

520 PIKE STREET, INC.,

a Delaware corporation

 

 

By:/s/ Michael B. Benner

Name: Michael B. Benner

Its: Vice President and Secretary

 

TENANT:

 

MARCHEX, INC.,
a Delaware corporation

 

 

By:/s/ Ethan Caldwell

Name: Ethan Caldwell

Its: CAO

 

 

 

 

 




6

 

--------------------------------------------------------------------------------

EXHIBIT A-1

 

Legal Description

Lots 10 and 11, Block 18, Addition to the Town of Seattle, as laid out by A.A.
Denny (commonly known as A.A. Denny’s 3rd Addition to the City of Seattle),
according to the plat thereof recorded in Volume 1 of Plats, page 33, in King
County, Washington, EXCEPT the southerly 10 feet of said Lot 11, condemned in
King County Superior Court Cause No. 41394 for the widening of Pike Street, as
provided by Ordinance No. 10051 of the City of Seattle.

SUBJECT TO AND TOGETHER WITH all rights and obligations granted and undertaken
pursuant to: (a) Development and Parking Rights Agreement dated April 8, 1982
recorded under King County, Washington recording number 8204080464, as amended
by agreements recorded under King County, Washington recording numbers
8208240318 and 8208240316, and as it may be further amended from time to time,
and (b) Development Rights Agreement dated May 30, 1982 recorded under King
County, Washington recording number 8208240314, as amended by agreement recorded
under King County, Washington recording number 8208240316, and a Memorandum
dated December 5, 1988 recorded under King County, Washington recording number
8812051221, and as it may be further amended from time to time.




7

 

--------------------------------------------------------------------------------

EXHIBIT A-2

Floor Plan of the Premises

The floor plan which follows is intended solely to identify the general location
of the Premises, and should not be used for any other purpose.  All areas,
dimensions and locations are approximate, and any physical conditions indicated
may not exist as shown.

 

[g201708041859495431312.jpg]

8

 

--------------------------------------------------------------------------------

[g201708041859495581313.jpg]

 




9

 

--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

1.Proposed and Final Plans.

(a)Tenant shall cause to be prepared and delivered to Landlord, for Landlord’s
approval, the following proposed drawings (“Proposed Plans”) for all
improvements Tenant desires to complete or have completed in the Premises, as
amended by this Amendment (the “Initial Installations”):

(i)Architectural drawings (consisting of demolition plans, floor construction
plan, ceiling lighting and layout, power, and telephone plan).

(ii)Mechanical drawings (consisting of HVAC, sprinkler, electrical, telephone,
and plumbing).  Mechanical drawings shall include a tabulation of connected
electrical load and an analysis of anticipated electrical demand load.  

(iii)Finish schedule (consisting of wall finishes and floor finishes and
miscellaneous details).

(b)All architectural drawings shall be prepared at Tenant’s sole expense by a
licensed architect employed by Tenant and approved by Landlord.  Tenant shall
deliver two sets of reproducible architectural drawings to Landlord.  All
mechanical drawings shall be prepared at Tenant’s sole expense by a licensed
engineer designated by Landlord, whom Tenant shall employ.  Tenant shall
reimburse Landlord for all reasonable out-of-pocket costs incurred by Landlord
in reviewing the Proposed Plans.

(c)Within 10 business days after Landlord’s receipt of the architectural
drawings, Landlord shall approve or disapprove such drawings, and if
disapproved, Landlord shall advise Tenant of any changes or additional
information required to obtain Landlord’s approval.

(d)Within 10 business days after receipt of mechanical drawings, Landlord shall
approve or disapprove such drawings, and if disapproved, Landlord shall advise
Tenant of any changes required to obtain Landlord’s approval.

(e)If Landlord disapproves of, or requests additional information regarding the
Proposed Plans, Tenant shall, within 10 business days thereafter, revise the
Proposed Plans disapproved by Landlord and resubmit such plans to Landlord or
otherwise provide such additional information to Landlord.  Landlord shall,
within 10 business days after receipt of Tenant’s revised plans, approve or
disapprove such drawings, and if disapproved, Landlord shall advise Tenant of
any additional changes which may be required to obtain Landlord’s approval.  If
Landlord disapproves the revised plans specifying the reason therefor, or
requests further additional information, Tenant shall, within 10 business days
of receipt of Landlord’s required changes, revise such plans and resubmit them
to Landlord or deliver to Landlord such further information as Landlord has
requested.  Landlord shall, again within 10 business days after receipt of
Tenant’s revised plans, approve or disapprove such drawings, and if disapproved,
Landlord shall advise Tenant of further changes, if any, required for Landlord’s
approval.  This process shall continue until Landlord has approved Tenant’s
revised Proposed Plans.  “Final Plans” shall mean the Proposed Plans, as
revised, which have been approved by Landlord and Tenant in writing.  Landlord
agrees not to withhold or delay its approval unreasonably so long as such
Initial Installations (i) are non-structural and do not affect any Building
Systems, (ii) affect only the Premises and are not visible from outside of the
Premises, (iii) do not affect the certificate of occupancy issued for the
Building or the Premises, (iv) do not violate any Requirement, and (v) utilize
Building Standard (as hereafter defined) or better quality materials and
finishes.

(f)All Proposed Plans and Final Plans shall comply with all applicable
Requirements.  Neither review nor approval by Landlord of the Proposed Plans and
resulting Final Plans shall constitute a representation or warranty by Landlord
that such plans either (i) are complete or suitable for their intended purpose,
or (ii) comply with applicable Requirements, it being expressly agreed by Tenant
that Landlord assumes no responsibility or liability whatsoever to Tenant or to
any other person or entity for such completeness, suitability or
compliance.  Tenant shall not make any changes in the Final Plans without
Landlord’s prior approval, which shall not be unreasonably withheld or delayed;
provided that Landlord may, in the exercise of its sole and absolute discretion,
disapprove any proposed changes adversely affecting the Building’s structure,
Building Systems (including intrabuilding network telephone cable), equipment or
the appearance or value of the Building.

(g)Landlord, at Landlord’s sole expense, shall substantially complete the
following work (the “Base Building Work”):

 

•

Renovate the 19th and 20th floor restrooms with Building standard finishes
substantially similar to the restroom located on the 21st Floor;

10

 

--------------------------------------------------------------------------------

 

•

Paint the ceiling grid and install Building standard ceiling tiles and lights in
the Premises;

 

•

Install new window roller shades in the perimeter windows

Landlord agrees to use reasonable efforts to complete all such Base Building
Work in the Premises on or within a reasonable time after the Effective Date,
subject to Unavoidable Delay.

2.Performance of the Initial Installations.

(a)Filing of Final Plans, Permits.  Tenant, at its sole cost and expense, shall
file the Final Plans with the Governmental Authorities having jurisdiction over
the Initial Installations.  Tenant shall furnish Landlord with copies of all
documents submitted to all such Governmental Authorities and with the
authorizations to commence work and the permits for the Initial Installations
issued by such Governmental Authorities.  Tenant shall not commence the Initial
Installations until the required governmental authorizations for such work are
obtained and delivered to Landlord.

(b)Landlord Approval of Contractors.  No later than 5 days following Landlord’s
approval of the Final Plans, Tenant shall enter into a contract for construction
of the Initial Installations with a general contractor acceptable to Landlord
(the “General Contractor”).  The General Contractor shall be responsible for all
required construction, management and supervision.  Tenant shall cause the
Initial Installation to be performed in an expeditious manner and shall be
substantially completed as soon as reasonably practical.  In addition, Tenant
shall only utilize for purposes of mechanical, electrical, structural,
sprinkler, fire and life safety those contractors as specifically designated by
Landlord (collectively, the “Essential Subs”), which list of Essential Subs
shall include 3 names each for those Essential Subs engaged in mechanical,
electrical or structural contracting and 1 Essential Sub for fire alarm and life
safety.  Tenant shall submit to Landlord not less than 10 days prior to
commencement of construction the following information and items:

(i)The names and addresses of the other subcontractors, and subsubcontractors
(collectively, together with the General Contractor and Essential Subs, the
“Tenant’s Contractors”) Tenant intends to employ in the construction of the
Initial Installations.  Landlord shall have the right to approve or disapprove
Tenant’s Contractors, and Tenant shall employ, as Tenant’s Contractors, only
those persons or entities approved by Landlord.  All contractors and
subcontractors engaged by or on behalf of Tenant for the Premises shall be
licensed contractors, possessing good labor relations, capable of performing
quality workmanship and working in harmony with Landlord’s contractors and
subcontractors and with other contractors and subcontractors on the job
site.  All work shall be coordinated with any general construction work in the
Building.

(ii)The scheduled commencement date of construction, the estimated date of
completion of construction work, and fixturing work by Tenant.

(iii)Itemized statement of estimated construction cost, including permits and
fees, architectural, engineering, and contracting fees.

(iv)Certified copies of insurance policies or certificates of insurance as
hereinafter described.  Tenant shall not permit Tenant’s Contractors to commence
work until the required insurance has been obtained and certified copies of
policies or certificates have been delivered to Landlord.

(c)Access to Premises.  Tenant, its employees, designers, contractors and
workmen have possession of the Premises as of the Effective Date of this
Amendment to construct the Initial Installations, provided that Tenant and its
employees, agents, contractors, and suppliers engaged in the construction of the
Initial Installations shall access the Premises via the Building freight
elevator, work in harmony and not interfere with the performance of other work
in the Building by Landlord, Landlord’s contractors, other tenants or occupants
of the Building (whether or not the terms of their respective leases have
commenced) or their contractors.  If at any time such entry shall cause, or in
Landlord’s reasonable judgment threaten to cause, such disharmony or
interference, Landlord shall impose such reasonable conditions upon 24 hours’
notice to Tenant, necessary to resolve such disturbance until it no longer
exists.

(d)Landlord’s Right to Perform.  Landlord shall have the right, but not the
obligation, to perform, on behalf of and for the account of Tenant, subject to
reimbursement by Tenant, any of the Initial Installations which (i) Landlord
reasonably deems necessary to be done on an emergency basis, (ii) pertains to
structural components or the general Building systems, or (iii) pertains to the
erection of temporary safety barricades or signs during construction. Except in
case of emergency, Landlord shall give prior reasonable written notice to Tenant
of its intention to perform such work.

11

 

--------------------------------------------------------------------------------

(e)Warranties.  On completion of the Initial Installations, Tenant shall provide
Landlord with copies of all warranties of at least one year duration on all the
Initial Installations.  At Landlord’s request, Tenant shall enforce, at Tenant’s
expense, all guarantees and warranties made and/or furnished to Tenant with
respect to the Initial Installations.

(f)Protection of Building.  All work performed by Tenant shall be performed with
a minimum of interference with other tenants and occupants of the Building and
shall conform to the Rules and Regulations and those rules and regulations
governing construction in the Building as Landlord or Landlord’s Agent may
impose.  Tenant will take all reasonable and customary precautionary steps to
protect its facilities and the facilities of others affected by the Initial
Installations and to properly police same and Landlord shall have no
responsibility for any loss by theft or otherwise.  Construction equipment and
materials are to be located in confined areas and delivery and loading of
equipment and materials shall be done at such reasonable locations and at such
time as Landlord shall direct so as not to burden the operation of the
Building.  Landlord shall advise Tenant in advance of any special delivery and
loading dock requirements.  Tenant shall at all times keep the Premises and
adjacent areas free from accumulations of waste materials or rubbish caused by
its suppliers, contractors or workmen.  Landlord may require daily clean-up if
required for fire prevention and life safety reasons or applicable laws and
reserves the right to do clean-up at the expense of Tenant if Tenant fails to
comply with Landlord’s cleanup requirements.  At the completion of the Initial
Installations, Tenant’s Contractors shall forthwith remove all rubbish and all
tools, equipment and surplus materials from and about the Premises and
Building.  Any damage caused by Tenant’s Contractors to any portion of the
Building or to any property of Landlord or other tenants shall be repaired
forthwith after written notice from Landlord to its condition prior to such
damage by Tenant at Tenant’s expense.

(g)Compliance by all Tenant Contractors.  Tenant shall impose and enforce all
terms hereof on Tenant’s Contractors and its designers, architects and
engineers.  Landlord shall have the right to order Tenant or any of Tenant’s
Contractors, designers, architects or engineers who willfully violate the
provisions of this Workletter to cease work and remove himself or itself and his
or its equipment and employees from the Building.

(h)Accidents, Notice to Landlord.  Tenant’s Contractors shall assume
responsibility for the prevention of accidents to its agents and employees and
shall take all reasonable safety precautions with respect to the work to be
performed and shall comply with all reasonable safety measures initiated by the
Landlord and with all applicable Requirements for the safety of persons or
property.  Tenant shall advise the Tenant’s Contractors to report to Landlord
any injury to any of its agents or employees and shall furnish Landlord a copy
of the accident report filed with its insurance carrier within 3 days of its
occurrence.

(i)Required Insurance.  Tenant shall cause Tenant’s Contractors to secure, pay
for, and maintain during the performance of the construction of the Initial
Installations, insurance in the following minimum coverages and limits of
liability:

(i)Workmen’s Compensation and Employer’s Liability Insurance as required by
Requirements.

(ii)Commercial General Liability Insurance (including Owner’s and Contractors’
Protective Liability) in an amount not less than $2,000,000 per occurrence,
whether involving bodily injury liability (or death resulting therefrom) or
property damage liability or a combination thereof with a minimum aggregate
limit of $2,000,000, and with umbrella coverage with limits not less than
$10,000,000 (with respect to the General Contractor and $2,000,000 for the other
Tenant Contractors).  Such insurance shall provide for explosion and collapse,
completed operations coverage with a two-year extension after completion of the
work, and broad form blanket contractual liability coverage and shall insure
Tenant’s Contractors against any and all claims for bodily injury, including
death resulting therefrom and damage to the property of others and arising from
its operations under the contracts whether such operations are performed by
Tenant’s Contractors, or by anyone directly or indirectly employed by any of
them.

(iii)Business Automobile Liability Insurance, including the ownership,
maintenance, and operation of any automotive equipment, owned, hired, or
non-owned in an amount not less than $500,000 for each person in one accident,
and $1,000,000 for injuries sustained by two or more persons in any one accident
and property damage liability in an amount not less than $1,000,000 for each
accident.  Such insurance shall insure Tenant’s Contractors against any and all
claims for bodily injury, including death resulting therefrom, and damage to the
property of others arising from its operations under the contracts, whether such
operations are performed by Tenant’s Contractors, or by anyone directly or
indirectly employed by any of them.

(iv)“All-risk” builder’s risk insurance upon the entire Initial Installations to
the full insurance value thereof.  Such insurance shall include the interest of
Landlord and Tenant (and their respective contractors and subcontractors of any
tier to the extent of any insurable interest therein) in the Initial
Installations and shall insure against the perils of fire and extended coverage
and shall include “all-risk” builder’s risk insurance for physical loss or
damage including, without duplication of coverage, theft, vandalism, and
malicious mischief.  If portions of the Initial Installations are stored off the
site of the Building or in transit to such site are not covered under such
“all-risk” builder’s risk insurance, then Tenant shall effect and maintain
similar property insurance on such portions of the Initial Installations.  Any
loss insured under such “all-risk” builder’s risk insurance is to be adjusted
with Landlord and Tenant and made payable to Landlord as trustee for the
insureds, as their interest may appear, subject to the agreement reached by

12

 

--------------------------------------------------------------------------------

such parties in interest, or in the absence of any such agreement, then in
accordance with a final, nonappealable order of a court of competent
jurisdiction.  If after such loss no other special agreement is made, the
decision to replace or not replace any such damaged the Initial Installations
shall be made in accordance with the terms and provisions of the Lease
including, this Workletter.  The waiver of subrogation provisions contained in
the Lease shall apply to the “all-risk” builder’s risk insurance policy to be
obtained by Tenant pursuant to this paragraph (iv).

All policies (except the Workmen’s Compensation policy) shall be endorsed to
include as additional named insureds Landlord and its officers, employees, and
agents, Landlord’s contractors, Landlord’s architect, Tishman Speyer Properties,
L.P., any Mortgagees and Superior Lessors and such additional persons as
Landlord may designate.  Such endorsements shall also provide that all
additional insured parties shall be given 30 days’ prior written notice of any
reduction, cancellation, or nonrenewal of coverage by certified mail, return
receipt requested (except that 10 days’ notice shall be sufficient in the case
of cancellation for nonpayment of premium) and shall provide that the insurance
coverage afforded to the additional insured parties thereunder shall be primary
to any insurance carried independently by such additional insured parties.  At
Tenant’s request, Landlord shall furnish a list of names and addresses of
parties to be named as additional insureds.  The insurance policies required
hereunder shall be considered as the primary insurance and shall not call into
contribution any insurance then maintained by Landlord.  Additionally, where
applicable, such policy shall contain a cross liability and severability of
interest clause.

To the fullest extent permitted by law, Tenant (and Tenant’s Contractors) shall
indemnify and hold harmless the Indemnitees from and against all Losses
necessitated by activities of the indemnifying party’s contractors, bodily
injury to persons or damage to property of the Indemnitees arising out of or
resulting from the performance of work by the indemnifying party or its
contractors.  The foregoing indemnity shall be in addition to the insurance
requirements set forth above and shall not be in discharge or substitution of
the same, and shall not be limited in any way by any limitations on the amount
or type of damages, compensation or benefits payable by or for Tenant’s
Contractors under Workers’ or Workmen’s Compensation Acts, Disability Benefit
Acts or other Employee Benefit Acts.

(j)Quality of Work.  The Initial Installations shall be constructed in a
first-class workmanlike manner using only good grades of material and in
compliance with the Final Plans, all insurance requirements, applicable laws and
ordinances and rules and regulations of governmental departments or agencies and
the rules and regulations adopted by Landlord for the Building.  The quality of
the Initial Installation shall be equal to or of greater quality than those
Building Standard Materials and Finishes; provided that Landlord shall have the
right to require that Tenant not deviate from certain of the Building
Standards.  If Tenant requests that it not be required to install a Building
Standard suspended ceiling in all or any portion of the Premises, and in lieu
thereof employ an “open” ceiling, Landlord reserves the right to require that
Tenant install a Building Standard ceiling upon the expiration or earlier
termination of the Term.

(k)“As-Built” Plans.  Upon completion of the Initial Installations, Tenant shall
furnish Landlord with “as built” plans and air balance reports for the Premises,
final waivers of lien for the Initial Installations, a detailed breakdown of the
costs of the Initial Installations (which may be in the form of an owner’s
affidavit) and evidence of payment reasonably satisfactory to Landlord, and an
occupancy permit for the Premises.  The “as-built” plans shall be prepared on an
AutoCAD Computer Assisted Drafting and Design System (or such other system or
medium as Landlord may accept), using naming conventions issued by the American
Institute of Architects in June, 1990 (or such other naming conventions as
Landlord may accept) and magnetic computer media of such record drawings and
specifications translated in DFX format or another format acceptable to
Landlord.

(l)Mechanics’ Liens.  Tenant shall not permit any of the Tenant’s Contractors to
place any lien upon the Building, and if any such lien is placed upon the
Building, Tenant shall within 10 days of notice thereof, cause such lien to be
discharged of record, by bonding or otherwise.  If Tenant shall fail to cause
any such lien to be discharged, Landlord shall have the right to have such lien
discharged and Landlord’s expense in so doing, including bond premiums,
reasonable legal fees and filing fees, shall be immediately due and payable by
Tenant.

(m)Permissible Improvements.  In connection with Tenant’s construction of the
Initial Installations, Tenant may also, at its sole cost and expense, perform
the work more particularly described on Schedule 1 attached hereto (the
“Permissible Improvements”).

3.Payment of Costs of the Initial Installations.

(a)Subject to Landlord’s Contribution as provided in Paragraph 3(b) below, the
Initial Installations shall be installed by Tenant at Tenant’s sole cost and
expense.  The cost of the Initial Installations shall include, and Tenant agrees
to pay Landlord for, the following costs (“Landlord’s Costs”):  (i) the cost of
all work performed by Landlord on behalf of Tenant and for all materials and
labor furnished on Tenant’s behalf, (ii) the cost of any services provided to
Tenant or Tenant’s Contractors including but not limited to the cost for rubbish
removal, hoisting, and utilities to the extent not included in general
conditions charges by the general contractor, and (iii) a supervision fee equal
to two and one half percent (2.5%) of the Landlord's Contribution, excluding the
costs of

13

 

--------------------------------------------------------------------------------

preparing of Proposed Plans and Final Plans and any “soft costs” as defined
below.  Landlord may render bills to Tenant monthly for Landlord’s Costs
(provided that the supervision fee shall be billed based on the cost of the
Initial Installations performed during the period in question).  All bills shall
be due and payable no later than the 15th day after delivery of such bills to
Tenant.

(b) Landlord shall pay to Tenant an amount not to exceed Landlord’s Contribution
toward the cost of the Initial Installations, provided as of the date on which
Landlord is required to make payment thereof, (i) the Lease is in full force and
effect, and (ii) no Event of Default then exists.  Tenant shall pay all costs of
the Initial Installations in excess of Landlord’s Contribution.  Landlord’s
Contribution shall be payable solely on account of labor directly related to the
Initial Installations and materials delivered to the Premises in connection with
the Initial Installations, except that Tenant may apply up to 15% of Landlord’s
Contribution to pay “soft costs”, consisting of architectural, consulting,
engineering, permitting and legal fees, incurred in connection with the Initial
Installations.  Upon the completion of the Initial Installations and
satisfaction of the conditions set forth below, or upon the occurrence of the
date which is twelve (12) months after the Extension Date, whichever first
occurs, any amount of Landlord’s Contribution which has not been previously
disbursed shall be credited by Landlord against Rent payable by Tenant under the
Lease pursuant to Section 6 herein.

(c)Landlord shall pay Landlord’s Contribution to Tenant following the final
completion of the Initial Installations, within 30 days after submission by
Tenant to Landlord of a written requisition therefor, signed  by the chief
financial officer of Tenant and accompanied by (i) copies of paid invoices
covering all of the Initial Installations, (ii) a written certification from
Tenant’s architect stating that the Initial Installations described on such
invoices have been completed in accordance with the Final Plans, that such work
has been paid in full by Tenant and that all contractors, subcontractors and
material suppliers have delivered to Tenant final, unconditional waivers and
releases of lien in the form prescribed by the Requirements with respect to such
work (copies of which shall be included with such architect’s certification),
(iii) proof of the satisfactory completion of all required inspections and the
issuance of any required approvals and sign-offs by Governmental Authorities
with respect thereto, (iv) final “as-built” plans and specifications for the
Initial Installations as required pursuant to Section 2(k), and (v) such other
documents and information as Landlord may reasonably request.

(d) If Tenant elects to perform the Initial Installation in two or more stages,
then the amount of Landlord’s Contribution to be made available to Tenant in
connection with each such stage (and subject to the limitations as set forth in
Section 3(b), shall be in an amount equal to the product of (i) Landlord’s
Contribution, and (ii) a fraction, the numerator of which is the rentable square
footage of the portion of the Premises Tenant elects to so improve during such
stage of construction and the denominator of which is the rentable square
footage of the entire Premises.

4.Miscellaneous.

(a)All defined terms as used herein shall have the meanings ascribed to them in
the Lease.

(b)Tenant agrees that, in connection with the Initial Installations and its use
of the Premises prior to the commencement of the Extended Term of the Lease,
Tenant shall have those duties and obligations with respect thereto that it has
pursuant to the Lease during the Term, and further agrees that Landlord shall
not be liable in any way for injury, loss, or damage which may occur to any of
the Initial Installations or installations made in the Premises, or to any
personal property placed therein, the same being at Tenant’s sole risk.

(c)Except as expressly set forth herein, Landlord has no other agreement with
Tenant and Landlord has no other obligation to do any other work or pay any
amounts with respect to the Premises.  Any other work in the Premises which may
be permitted by Landlord pursuant to the terms and conditions of the Lease shall
be done at Tenant’s sole cost and expense and in accordance with the terms and
conditions of the Lease.

(d)This Workletter shall not be deemed applicable to any additional space added
to the original Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions thereto in the event of a renewal or extension of the initial
term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement thereto.

(e)The failure by Tenant to pay any monies due Landlord pursuant to this
Workletter within the time period herein stated shall be deemed a default under
the terms of the Lease for which Landlord shall be entitled to exercise all
remedies available to Landlord for nonpayment of Rent.  All late payments shall
bear interest pursuant to Section 15.6 of the Lease.




14

 

--------------------------------------------------------------------------------

Schedule 1

 

Permissible Improvements

 

Tenant shall consult with the Building's mechanical engineer to develop a
strategy for adequately cooling the Premises, as amended hereby. The cost to
implement the Building mechanical engineer’s strategy shall be borne by Tenant
and may be deducted from the Landlord’s Contribution.  Subject to Landlord’s
approval of the Contractors and scope of work, Tenant shall have the right to
relocate supplemental cooling units purchased and installed by Tenant on the
18th and 21st floors to the Premises, the costs of which such removal shall be
borne by Tenant and may be deducted from the Landlord’s Contribution.

Physical improvements to the Premises and related soft costs (including actual,
reasonable third party hard and soft costs, and permit fees to move the existing
data room on the 18th floor and to build and install a data room(s) on the 19th
and/or 20th floor) which will be borne by the Tenant and may be deducted from
the Landlord’s Contribution.


15

 

--------------------------------------------------------------------------------

Exhibit C

Form of Letter of Credit

______________________________
______________________________
______________________________
______________________________
Contact Phones: _________________

IRREVOCABLE LETTER OF CREDIT

_________________, 20__

Beneficiary:

_______________________________
_______________________________
_______________________________
Attention:  ______________________

Our irrevocable standby Letter of Credit:
No. _____________________________

Applicant:

_______________________________
_______________________________
_______________________________
Attention:  ______________________

Amount:  Exactly USD $____________ (________________________ Dollars)

Final Date of Expiration:  ___________[INSERT DATE WHICH IS ONE HUNDRED TWENTY
(120) DAYS AFTER LEASE EXPIRATION DATE]

 

We (the “Bank”) hereby issue our irrevocable standby Letter of Credit
No. ___________ in Beneficiary’s favor for the account of the above-referenced
Applicant, in the aggregate amount of exactly USD $________________.

This Letter of Credit is available with us at our above office by presentation
of your draft drawn on us at sight bearing the clause:  “Drawn
under ______________ U.S. Bank National Association Letter of Credit
No. ______________” and accompanied by the original of this Letter of
Credit.  Such sight draft may be signed by Beneficiary or Beneficiary’s managing
agent.

Special conditions:

Partial draws, as well as multiple presentations and drawings, under this Letter
of Credit are permitted.  Notwithstanding anything to the contrary contained
herein, this Letter of Credit shall expire permanently without renewal on
_______________[INSERT DATE WHICH IS ONE HUNDRED TWENTY (120) DAYS AFTER LEASE
EXPIRATION DATE].

This Letter of Credit shall be automatically extended for an additional period
of one (1) year, without amendment, from the present or each future expiration
date but in any event not beyond _____________[INSERT DATE WHICH IS ONE HUNDRED
TWENTY (120) DAYS AFTER LEASE EXPIRATION DATE] which shall be the final
expiration date of this Letter of Credit, unless, at least sixty (60) days prior
to the then current expiration date, we notify you by registered mail/overnight
courier service at the above address that this Letter of Credit will not be
extended beyond the current expiration date.

We hereby agree with you that all drafts drawn under and in compliance with the
terms of this Letter of Credit will be duly honored upon presentation to us on
or before the expiration date of this Letter of Credit, regardless of whether
Applicant disputes such presentation.

This Credit is transferable upon the terms set forth herein.  We hereby agree to
transfer this Credit upon presentation to us of the original Credit (and any
amendments hereto) and the Beneficiary's written request for transfer in the
form of Exhibit A attached hereto and incorporated by reference.  Beneficiary
may, at any time and without notice to Applicant and without first obtaining
Applicant’s consent thereto, transfer all or any portion of Beneficiary’s
interest in and to the Letter of Credit to another party, person or entity,
regardless of whether or not such transfer is separate from or as a part of the
assignment by Beneficiary of Beneficiary’s rights and interests in and to that
certain lease agreement dated _________, by and between ____________, as
landlord, and ____________,

16

 

--------------------------------------------------------------------------------

as tenant, for premises located at _________________, ________________,
Washington.  The original of this Letter of Credit together with any amendments
thereto must accompany any such transfer request.

Except so far as otherwise expressly stated, this Documentary Credit is subject
to Uniform Customs and Practice for Documentary Credits, 2007 Revision,
International Chamber Of Commerce Publication No. 600.

 

 

 

By:
Authorized signature

Please direct any correspondence including drawing or inquiry quoting our
reference number to the above referenced address.

We shall not be liable for any delay, non-return of documents, non-payment, or
other action or inaction compelled by a judicial order or by any law or
regulation applicable to us.

U.S. Bank National Association

 

Draft

 

 

Authorized Signature

 

Authorized Signature, Applicant

as authorization to issue in this form

 

TRANSFER OF LETTER OF CREDIT IN ITS ENTIRETY




17

 

--------------------------------------------------------------------------------

EXHIBIT A TO STANDBY LETTER OF CREDIT NO. XXXXXXXXX

 

TO:

U.S. BANK NATIONAL ASSOCIATION

800 Nicollet Mall, BC-MN-H20G

Minneapolis, Minnesota 55402

612-303-7321 / 612-303-7395

FROM:

 

 

Re:

Letter of Credit No.

 

Issued by:

U.S. Bank National Association

 

We, the undersigned beneficiary, hereby authorize and direct you to transfer
irrevocably the referenced letter of credit in its entirety

To:

 

Whose Address is:

 

 

 

 

 

 

 

 

(Herein called the "transferee") with no changes in terms and conditions of the
Letter of Credit.

 

We are returning the original instrument, including original amendments, if any,
to you herewith in order that you may deliver it to the transferee together with
your customary Letter of Transfer.  

 

Any amendments to the Letter of Credit that you may issue or receive are to be
advised by you directly to the transferee, and the documents (including drafts
if required under the Credit) of the transferee are to be processed by you (or
any intermediary) without our intervention and without any further
responsibility on your part to us.

 

Issuer disclaims liability for any delay, non-return of documents, non-payment,
or other action or inaction compelled by a judicial order or government
regulation applicable to Issuer.

 

**The signature of the beneficiary with title as stated conforms with that on
file with us and is authorized for the execution of such instruction.

 

 

 

 

 

 

(Name of Bank)

 

(Name of Beneficiary)

 

 

By:

 

 

(Address of Bank)

 

(Authorized Signature)

By:

 

 

 

 

(Authorized Signature)

 

(Title)

 

 

 

 

 

(Title)

 

(Telephone Number)

 

 

Date:

 

 

(Telephone Number)

Date:

 

 

 

 

 

 

 

 

18

 